         Case 5:19-cv-04005-JDW Document 32 Filed 07/31/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DONNA MONFILETTO,                                   Case No. 5:19-cv-04005-JDW

                Plaintiff,

         v.

 NORDSTROM, INC.,

                Defendant.


                                       MEMORANDUM

       Donna Monfiletto fell off an ottoman while in a dressing room at a Nordstrom store. She

broke her hip. She blames the ottoman and, by extension, Nordstrom Inc. But photographic

evidence demonstrates that the ottoman was just an ottoman. It was not dirty, slippery, or otherwise

blameworthy. Even if it was, Ms. Monfiletto acknowledges that she saw its condition and sat on it

anyway. When she did, she gave up her right to blame Nordstrom or the ottoman for her fall.

I.     FACTS

       Pursuant to the Court’s Policies and Procedures, Nordstrom filed a Statement of

Undisputed Material Facts. When Ms. Monfiletto responded to that Statement, she parroted the

same language in almost every paragraph: “Admitted in part and denied in part. It is admitted that

the referenced material is deposition testimony that speaks for itself. The remaining allegation are

specifically denied. Wherefore, strict proof thereof is demanded.” (E.g., ECF No. 30 at ¶ 4.) This

approach is common practice in Pennsylvania state court. But in federal court, “[t]he non-moving

party may not merely deny the allegations in the moving party’s pleadings; instead, he must show

where in the record there exists a genuine dispute over a material fact.” Doe v. Abington Friends

Sch., 480 F.3d 252, 256 (3d Cir. 2007) (citation omitted). Ms. Monfiletto has not done so. The
          Case 5:19-cv-04005-JDW Document 32 Filed 07/31/20 Page 2 of 5




Court therefore assumes that the facts that Nordstrom cites are, in fact, undisputed. As relevant

here, they are as follows.

       Ms. Monfiletto has diabetes. On November 11, 2018, Ms. Monfiletto was shopping at the

Nordstrom in King of Prussia. She used a cane to help her walk. While shopping, Ms. Monfiletto

asked for and received access to a dressing room, which contained an ottoman. Ms. Monfiletto

testified that when she entered the dressing room, she observed that the ottoman was “wet, kind of

dirty . . . shiny.” (ECF No. 29-2 at 34.) She also said the ottoman was “tiny.” (Id. at 37.) Her

testimony notwithstanding, both parties produced photos of the ottoman. (Nordstrom asks to

exclude Ms. Monfiletto’s picture of the ottoman because she did not produce it in discovery. Given

the Court’s resolution of this Motion, it need not decide whether to exclude the photograph.) The

photos reveal a scuff on the side of the ottoman, nothing suggests that the ottoman was wet, dirty,

shiny, or otherwise slippery. At some point in the course of changing, Ms. Monfiletto sat on the

ottoman. When she did, she fell off and broke her hip.

       Ms. Monfiletto sued Nordstrom in the Philadelphia County Court of Common Pleas. She

alleges that the ottoman was in a dangerous and defective condition, which caused her to fall.

Nordstrom removed the case to this Court and now seeks summary judgment.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language of

Rule 56[(a)] mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”



                                                   2
         Case 5:19-cv-04005-JDW Document 32 Filed 07/31/20 Page 3 of 5




Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a summary

judgment motion, a court must “view the facts and draw reasonable inferences ‘in the light most

favorable to the party opposing the [summary judgment] motion.’” Scott v. Harris, 550 U.S. 372,

378 (2007) (quotation omitted). However, “[t]he non-moving party may not merely deny the

allegations in the moving party’s pleadings; instead, he must show where in the record there exists

a genuine dispute over a material fact.” Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir.

2007) (citation omitted). The movant is entitled to judgment as a matter of law when the non-

moving party fails to make such a showing. See Celotex, 477 U.S. at 323.

III.   DISCUSSION

       “[A] federal court must apply the substantive laws of its forum state in diversity actions,”

such as this one. Lafferty v. St. Riel, 495 F.3d 72, 76 (3d Cir. 2007). Here, Pennsylvania law

governs. Under Pennsylvania law, a plaintiff asserting a negligence claim must prove four

elements: (1) the defendant had a duty to conform to a certain standard of conduct; (2) a breach of

that duty; (3) such breach caused the injury in question; and (4) the plaintiff incurred actual loss

or damage. See Krentz v. Consol. Rail Corp., 910 A.2d 20, 27-28 (Pa. 2006). The fact that an

accident happened does not, in and of itself, establish negligent conduct. See Martin v. Evans, 711

A.2d 458, 502 (Pa. 1998).

       In a premises liability case such as this, the standard of care that a property-owner owes to

a person depends on whether the person entering the land is a trespasser, licensee, or an invitee.

Carrender v. Fitterer, 469 A.2d 120, 123 (Pa. 1983). The parties agree that Mrs. Monfiletto was

Nordstrom’s invitee. Possessors of land owe a duty to protect invitees from foreseeable harm. See

id. The possessor only owes such a duty if it “knows or by the exercise of reasonable care would

discovery the condition, and should realize that it involves an unreasonable risk of harm to such



                                                 3
         Case 5:19-cv-04005-JDW Document 32 Filed 07/31/20 Page 4 of 5




invitee.” Craig v. Franklin Mills Assocs., L.P., 555. F. Supp.2d 547, 549 (E.D.Pa. 2008) (citing

Restatement (Second) of Torts § 343)). A court may decide whether a land owner breached a duty

to an invitee if reasonable minds could not disagree about the evidence. See id.

       The undisputed evidence here demonstrates that there was dangerous or defective condition

when Ms. Monfiletto fell. Most importantly, the pictures of the ottoman demonstrate that it was

not unsafe. The only contrary evidence that Ms. Monfiletto offers is her own testimony that the

ottoman appeared slippery, wet, shiny, and/or dirty. She says that the ottoman’s condition was

obvious when she entered the dressing room.

       Her testimony does not create a triable issue of fact “When opposing parties tell two

different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the fats for purposes of ruling on a motion

for summary judgment.” Scott v. Harris, 127 S. Ct. 1769, 1776 (2007). In Scott, the contradictory

evidence was a video. Here, it is a photograph. But that makes no difference. The photographs of

the ottoman are incontrovertible evidence of its condition, and they reveal nothing but an ordinary

ottoman. They therefore rule out Ms. Monfiletto’s testimony that the ottoman was in an obviously

hazardous condition.

       Even if there were a dispute about the ottoman’s condition, Ms. Monfiletto’s own

testimony establishes that its condition was obvious to her when she entered the dressing room.

“When an invitee enters business premises, discovers dangerous conditions which are both obvious

and avoidable, and nevertheless proceeds voluntarily to encounter them, . . . [she] is deemed to

have agreed to accept the risk and to undertake to look out for [her]self.” Carrender, 469 A.2d at

125. That’s exactly what happened here. Ms. Monfiletto entered the dressing room, encountered




                                                  4
         Case 5:19-cv-04005-JDW Document 32 Filed 07/31/20 Page 5 of 5




an ottoman that she thought looked slippery and dirty. She sat on it anyway, even though she didn’t

have to do so. She therefore accepted the risk and undertook to look out for herself.

IV.    CONCLUSION

       Ms. Monfiletto’s fall and injury are unfortunate. The Court sympathizes with the pain she

has suffered and the challenges of rehab. But she has not offered any evidence that Nordstrom

caused her fall. The Court will therefore grant Nordstrom’s summary judgment motion. An

appropriate Order follows.

                                       BY THE COURT:


                                       /s/ Joshua D. Wolson
                                       HON. JOSHUA D. WOLSON
                                       UNITED STATES DISTRICT JUDGE


July 31, 2020




                                                 5
